Citation Nr: 1503926	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-33 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke, claimed as due to VA medical treatment.

2.  Entitlement to service connection for a bladder disability, claimed as secondary to service-connected disability.  

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1960.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for a bladder disability.  It is also on appeal from an October 2011 rating decision that denied service connection for residuals of a stroke and SMC.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke, claimed as due to VA medical treatment, and entitlement to service connection for a bladder disability, claimed as secondary to service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During a December 2014 hearing before the undersigned Veterans Law Judge, the Veteran withdrew his appeal for SMC based on the need for aid and attendance or housebound status.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for SMC based on the need for aid and attendance or housebound status.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

During the December 2014 hearing before the undersigned, the Veteran stated that he wished to withdraw his appeal for SMC based on the need for aid and attendance or housebound status.  The Board finds that the Veteran's statement satisfies the requirements for withdrawing the appeal. Thus, with respect to this claim, there are no remaining allegations of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal for SMC based on the need for aid and attendance or housebound status is dismissed.


REMAND

During the December 2014 hearing, the Veteran clarified that he was not seeking service connection for residuals of a stroke.  Rather, he was seeking compensation under 38 U.S.C.A. § 1151 for residuals of a stroke, claimed as due to VA medical treatment.  He contends that his treating VA primary care doctor prescribed aspirin in light of a past brain scan and cardiac testing.  In September 2010, a VA doctor filling in for his primary care doctor told him to discontinue the aspirin.  The Veteran's primary care doctor reviewed his medications on October 4, 2010, but did not tell him to resume taking aspirin.  The Veteran had a stroke in February 2011 while visiting Florida.  He was treated at a private facility, Del Ray Medical Center.  The Veteran testified that a neurologist and cardiologist at Del Ray Medical Center told him that he should never have been taken off aspirin.  

VA medical records show that the Veteran was told to discontinue aspirin in September 2010.  On October 6, 2010, the Veteran's doctor reviewed the Veteran's currently medications with the Veteran.  The Veteran had a stroke in February 2011 while in Florida.

The Board notes that this claim has been developed as a service connection claim, not an 1151 claim.  Consequently, due process mandates that the matter be remanded for proper development and adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Further, in light of the foregoing, the Board finds that a VA examination is necessary to address whether the Veteran has additional disability (residuals of a stroke) that was the result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident or fault on the part of the VA, or as the result of an event that was not reasonably foreseeable.  Statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board also notes that the record contains no medical records from Del Ray Medical Center.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Turning to the claim for service connection for a bladder disability, claimed as secondary to service-connected disability, the Board notes that the Veteran is service-connected for a scar, status-post infected pilonidal cyst and sinus removal.  He contends that his bladder disability, specifically difficulty urinating, is a result of the surgery that resulted in this service-connected scar disability.  

A July 2013 VA medical opinion provides that the Veteran's bladder disability was less likely than not proximately due to or the result of the Veteran's service-connected injury to the coccyx.  The VA examiner explained that the Veteran's bladder condition was most likely than not due to benign prostatic hypertrophy, for which he had undergone surgery.  

However, this medical opinion ignores a corresponding July 2013 VA examination report by the same examiner.  The report provides that the Veteran reported that his difficulty urinating began many years ago, after pilonidal cyst surgery [one or two years after separation], and that the Veteran's prostate resection occurred in 2003.  The medical opinion does not address the Veteran's complaints of difficulty urinating for the period between the pilonidal cyst surgery and the prostate surgery.  In addition, the medical opinion fails to address the question of aggravation of the Veteran's bladder disability by the surgery for his pilonidal cyst.  See 38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

As a result of the foregoing, the Board finds that the July 2013 VA medical opinion is inadequate.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorization and information from the Veteran, obtain all available treatment records pertaining to the Veteran from the Del Ray Medical Center.  Document the efforts made to obtain these records along with any negative responses.

2.  Forward the Veteran's claims folder and copies of all relevant records from his eFolders for review by an appropriate examiner.  

The examiner is advised that the Veteran asserts that a September 2010 decision by a VA physician to discontinue daily aspirin resulted in a February 2011 stroke.  

After the review, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran has additional disability, consisting of residuals of a stroke, that is the result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident or fault on the part of VA, or as the result of an event that was not reasonably foreseeable. 

The examiner is requested to provide a rationale for any opinion expressed. 

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Forward the Veteran's claims folder and copies of all relevant records from his eFolders to the examiner who provided the July 2013 VA medical opinion (or a suitable substitute if this individual is unavailable) for an addendum.  

The examiner is requested to review the record in order to fully address: 

(a) whether it is at least as likely as not (50 percent probability or greater) that any bladder disability was caused by a service-connected disability (service-connected scar, status-post infected pilonidal cyst and sinus removal).  The examiner should address the Veteran's reported history of bladder symptoms since surgery for his pilonidal cyst one or two years after separation, many years before his 2003 prostate surgery; and 

(b) whether it is at least as likely as not (50 percent probability or greater) that any bladder disability was aggravated (i.e., permanently worsened beyond its normal progress) by a service-connected disability (service-connected scar, status-post infected pilonidal cyst and sinus removal).  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of bladder disability (i.e., a baseline) before the onset of the aggravation. 

The examiner is requested to provide a rationale for any opinion expressed. 

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

4.  Then, readjudicate the Veteran's claim, to include the claim of residuals of a stroke as 1151.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


